                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                           IMAGIZE LLC,
                                  10                                                         Case No. 18-cv-01098-RS
                                                        Plaintiff,
                                  11
                                                 v.                                          ORDER GRANTING IN
                                  12                                                         PART AND DENYING IN
Northern District of California
 United States District Court




                                           ATEKNEA SOLUTIONS HUNGARY                         PART MOTION TO
                                  13       KFT, et al.,                                      DISMISS
                                  14                    Defendants.

                                  15

                                  16                                          I. INTRODUCTION

                                  17          Plaintiff Imagize LLC (“Imagize”) brings suit against Defendants Ateknea Solutions

                                  18   Hungary KFT (“Ateknea”), a Hungarian limited liability company, Aero Glass, Inc. (“Aero

                                  19   Glass”), a Delaware corporation, and Akos Maroy for copyright infringement and

                                  20   misappropriation of trade secrets, along with numerous claims based on contract. Maroy moves to

                                  21   dismiss Imagize’s complaint for insufficient service of process under Rule 12(b)(5) of the Federal

                                  22   Rules of Civil Procedure. Additionally, Maroy and Aero Glass (collectively “Defendants”) move

                                  23   to dismiss Imagize’s copyright infringement claim for failure to state a claim under Rule 12(b)(6)

                                  24   of the Federal Rules of Civil Procedure. For the reasons explained below, Maroy’s motion under

                                  25   Rule 12(b)(5) is denied and Defendants’ motion under Rule 12(b)(6) is granted.1

                                  26
                                  27   1
                                        The full facts of this case were set out in the prior order lifting default and need not be repeated
                                  28   here.
                                   1                                        II. LEGAL STANDARDS

                                   2          A. Service of Process

                                   3          Rule 12(b)(5) of the Federal Rules of Civil Procedure authorizes a defendant to move for

                                   4   dismissal of an action for insufficient service of process. Fed. R. Civ. P. 12(b)(5). When a

                                   5   defendant challenges service, the plaintiff bears the burden of establishing the validity of service

                                   6   as governed by Rule 4. See Brockmeyer v. May, 383 F.3d 798, 801 (9th Cir.2004).

                                   7          B. Failure to State a Claim

                                   8          A complaint must contain “a short and plain statement of the claim showing that the

                                   9   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While “detailed factual allegations” are not

                                  10   required, a complaint must have sufficient factual allegations to state a claim that is “plausible on

                                  11   its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. v. Twombly, 550 U.S. 544,

                                  12   555, 570 (2007)). A claim is facially plausible “when the plaintiff pleads factual content that
Northern District of California
 United States District Court




                                  13   allows the court to draw the reasonable inference that the defendant is liable for the misconduct

                                  14   alleged.” Id. (citing Twombly, 550 U.S. at 556). This standard asks for “more than a sheer

                                  15   possibility that a defendant has acted unlawfully.” Id. The determination is a context-specific task

                                  16   requiring the court “to draw on its judicial experience and common sense.” Id. at 679.

                                  17          A motion to dismiss a complaint under Rule 12(b)(6) of the Federal Rules of Civil

                                  18   Procedure tests the legal sufficiency of the claims alleged in the complaint. See Conservation

                                  19   Force v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011). Dismissal under Rule 12(b)(6) may be

                                  20   based on either the “lack of a cognizable legal theory” or on “the absence of sufficient facts

                                  21   alleged under a cognizable legal theory.” Id. at 1242 (internal quotation marks omitted). When

                                  22   evaluating such a motion, the court must accept all material allegations in the complaint as true

                                  23   and construe them in the light most favorable to the non-moving party. In re Quality Sys., Inc.

                                  24   Sec. Litig., 865 F.3d 1130, 1140 (9th Cir. 2017). “[C]onclusory allegations of law and

                                  25   unwarranted inferences,” however, “are insufficient to defeat a motion to dismiss for failure to

                                  26   state a claim.” Caviness v. Horizon Cmty. Learning Ctr., Inc., 590 F.3d 806, 812 (9th Cir. 2010).

                                  27

                                  28                                            ORDER GRANTING MOTION TO DISMISS IN PART AND DENYING IN PART
                                                                                                                  CASE NO. 18-cv-01098-RS
                                                                                          2
                                   1                                            III. DISCUSSION

                                   2          A. Service of Process

                                   3          Generally, a responsive pleading by a defendant that fails to dispute a defect in service or

                                   4   personal jurisdiction will waive any such defect. See Fed. R. Civ. P. 12(h)(1); see also Benny v.

                                   5   Pipes, 799 F.2d 489, 492 (9th Cir. 1986). The essence of Rule 12—embodied in the combined

                                   6   language of 12(g) and 12(h)—is that a party “who by motion invites the court to pass upon a

                                   7   threshold defense should bring forward all the specified defenses [personal jurisdiction, improper

                                   8   venue, insufficient process, or insufficient service of process] he then has and thus allow the court

                                   9   to do a reasonably complete job.” Fed. R. Civ. P. 12 advisory committee's note, 1966

                                  10   Amendment, subdivision (h). Thus, if a defendant raises any Rule 12 defenses in his first filing to

                                  11   the court, he is obliged to raise all of those specified in Rule 12(h). Am. Ass’n of Naturopathic

                                  12   Physicians v. Hayhurst, 227 F.3d 1104, 1107 (9th Cir. 2000).
Northern District of California
 United States District Court




                                  13          Here, Maroy wrote in his motion to set aside default, “[P]ersonal jurisdiction does not lie,

                                  14   at least as to Mr. Maroy.” (See Dkt. 39 at 4:6-7.) Maroy, however, says nothing about objecting

                                  15   to service. In Hayhurst, the defendant's failure to raise a personal jurisdiction defense along with

                                  16   its service defense precluded the defendant from raising the personal jurisdiction

                                  17   defense. See Hayhurst, 227 F.3d at 1107. The defenses are different: an objection based on

                                  18   insufficiency of service of process is delineated under Rule 12(b)(5), while one based on “lack of

                                  19   jurisdiction over the person” is set forth under Rule 12(b)(2). Id. By that logic, Maroy’s failure to

                                  20   raise an insufficiency of service defense alongside his personal jurisdiction defense precludes him

                                  21   from now contesting the sufficiency of service.

                                  22          Maroy raises several objections to a formal reading of this rule. First, he argues that he

                                  23   raised the insufficiency of service in his communications with Imagize prior to litigation, thereby

                                  24   providing it with notice of the defense. Maroy cites no analogous case where notice to a plaintiff

                                  25   was enough to overcome Rule 12’s requirements. Second, Maroy asserts that raising service as a

                                  26   potential issue in his Reply in support of his Motion to Set Aside Default was enough to preserve

                                  27   the defense. Rule 12 makes clear, however, that the defense must be raised in the first pleading or

                                  28                                           ORDER GRANTING MOTION TO DISMISS IN PART AND DENYING IN PART
                                                                                                                 CASE NO. 18-cv-01098-RS
                                                                                         3
                                   1   motion, not a reply. Fed. R. Civ. P. Rule 12(h).

                                   2          The Ninth Circuit construes Rules 12(g) and 12(h) strictly, observing that “[a] fundamental

                                   3   tenet of the Federal Rules of Civil Procedure is that certain defenses under Fed. R. Civ. P. 12 must

                                   4   be raised at the first available opportunity or, if they are not, they are forever waived.” See Boston

                                   5   Telecomms. Grp., Inc. v. Deloitte Touche Tohmatsu, 249 F. App’x 534, 537 (9th Cir. 2007)

                                   6   (quoting Hayhurst, 227 F.3d at 1106). Maroy had the opportunity to raise insufficiency of service

                                   7   of process as a potential defense alongside his personal jurisdiction defense in his motion to set

                                   8   aside default. His failure to do so constitutes waiver of the defense, and accordingly his motion to

                                   9   dismiss for insufficient service of process is denied.

                                  10          B. Motion to Dismiss

                                  11          Under 17 U.S.C. § 411(a), “no civil action for infringement of the copyright in any United

                                  12   States work shall be instituted until preregistration or registration of the copyright claim has been
Northern District of California
 United States District Court




                                  13   made in accordance with this title.” After Imagize filed its Complaint, the Supreme Court decided

                                  14   Fourth Estate Pub. Benefit Corp. v. Wall-Street.com, LLC, 139 S. Ct. 881 (2019). In that case, the

                                  15   Court held that registration occurs and a copyright claimant may commence an infringement suit

                                  16   when the Copyright Office registers a copyright. Fourth Estate Pub. Benefit Corp. v. Wall-

                                  17   Street.com, LLC, 139 S. Ct. 881, 886–87, (2019). This effectively abrogated the Ninth Circuit’s

                                  18   ruling that receipt by the Copyright Office of a complete application satisfied the registration

                                  19   requirement. See Cosmetic Ideas, Inc. v. IAC/Interactivecorp., 606 F.3d 612, 621 (9th Cir. 2010).

                                  20          The parties agree that Imagize did not allege its ownership of a valid copyright registration

                                  21   in the Complaint. Instead, Imagize pled it had submitted two applications for copyright

                                  22   registration at the time the complaint was filed. Imagize cites to Exhibits 4 and 5 of Tibor

                                  23   Kozek’s Declaration (Dkt. 34-1), which provides the certificate of registration for the copyrights at

                                  24   issue. Exhibit 4 is a Certificate of Registration of Copyright No. VAu 1-333-300 with an

                                  25   Effective Date of Registration on February 2, 2018, while Exhibit 5 is a Certificate of Registration

                                  26   of Copyright No. TX 8-527-329, with an Effective Date of Registration on January 17, 2018. (Id.)

                                  27   Imagize contends that each registration’s effective date satisfies the requirements of section 411.

                                  28                                            ORDER GRANTING MOTION TO DISMISS IN PART AND DENYING IN PART
                                                                                                                  CASE NO. 18-cv-01098-RS
                                                                                          4
                                   1   The Effective Date of Registration, however, refers to the date on which the U.S. Copyright Office

                                   2   received the required elements for registration, rather than the date the Copyright Office

                                   3   completed processing and approval of the application. See Fourth Estate, 133 S. Ct. at 889.

                                   4   Therefore, in light of Fourth Estate, Imagize’s claim for copyright infringement is defective as a

                                   5   matter of law.

                                   6                                           IV. CONCLUSION

                                   7          For the foregoing reasons, Maroy’s motion to dismiss for insufficient process is denied,

                                   8   and Defendants’ motion to dismiss Imagize’s copyright claim for failure to state a claim is granted

                                   9   with leave to amend. In the event that Imagize elects to file an amended complaint, it must do so

                                  10   within 21 days of the date of this order.

                                  11

                                  12   IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: July 12, 2019

                                  15                                                       ______________________________________
                                                                                           RICHARD SEEBORG
                                  16                                                       United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                               ORDER GRANTING MOTION TO DISMISS IN PART AND DENYING IN PART
                                                                                                                     CASE NO. 18-cv-01098-RS
                                                                                            5
